I concur in the dissenting opinion prepared by Mr. Justice Gibson, and in addition thereto will state that, as I view it, the majority opinion is based neither upon sound logic, good reasoning, nor fundamental legal principles, and I, therefore, cannot concur therein.
As a basis for this dissenting opinion I call attention to section 55, art. 5, of the Constitution of Oklahoma, which provides that:
"No money shall ever be paid out of the treasury of this state, nor any of its funds, nor any of the funds under its management, except in pursuance of an appropriation by law. * * *"
In Webster's New International Dictionary, Second Edition, "Appropriation" is defined as "Money set apart by formal action to a specific use." Ballentine's Law Dictionary defines "Appropriation of Money" as "An authority of the Legislature, given at the proper time and in legal form to the proper officers, to apply a distinctly specified sum from a designated sum out of the treasury in a given year, for a specified object or demand against the state." In the light of this constitutional provision and these definitions of the word "appropriation" there can be no doubt as to what the makers of the Constitution intended when money was to be taken out of the public treasury.
The 1935 Session of the Legislature (chapter 70, Session Laws 1935) amended the drainage and conservation law and provided for three commissioners to be paid an annual salary each of $4,000 per year, and provided further that:
"* * * All salaries and compensation for the services provided for in this section shall be payable monthly out of the money appropriated or to be appropriated hereafter.***"
Likewise in the light of this provision of the statutes there can be no doubt about what the intention of the Legislature was when the expenses of the Conservation Commission were to be met, unless we read into the statutes further and additional
provisions not even hinted at in the act itself.
The question before us here is not a new question to this court. Menefee, State Treas., v. Askew, 25 Okla. 623,107 P. 159, was a case in which Askew, State Game Warden, brought suit in the superior court of Logan county against the State Treasurer, claiming his salary as such Game Warden, making a similar contention to the one made in the instant case. Judgment was in his favor, and upon appeal this court, in an opinion written by Justice Williams, formerly a member of the Constitutional Convention, reversed the judgment of the superior court, using the following language in the first paragraph of the syllabus:
"An 'appropriation' in this state is an authority of the Legislature, given at the proper time and in legal form to the proper officers, to apply a distinctly specified sum, from a designated fund out of the treasury in a given year, for a specified object or demand against the state."
The opinion cited with approval Meyers v. English, 9 Cal. 342, 349, which case holds:
"It is within the legitimate power of the judiciary, to declare the action of the Legislature unconstitutional, where that action exceeds the limits of the supreme law; but the courts have no means, and no power, to avoid the effects of nonaction. The Legislature being the creative element in the system, its action cannot be quickened by the other departments. Therefore, when the Legislature fails to make an appropriation, we cannot remedy that evil. It is a discretion specially confided by the Constitution to the body possessing the power of taxation. * * * We must trust to the good faith and integrity of all the departments. Power must be placed somewhere, and confidence reposed in some one."
In this opinion Justice Williams also quotes with approval from the opinion of Chief Justice Gaines, of the Supreme Court of Texas, in Pickle v. Finley, 91 Tex. 484, 44 S.W. 480, in which Chief Justice Gaines used the following language:
"But we cannot agree that the mere fixing of the salary of an officer implies a purpose to appropriate ipso facto the money for its payment. Neither do we think that a provision in a general code, directing the periods at which the salaries of officers 'shall be payable', manifests any such intent. The evident purpose of such a provision Is merely to fix the time when the salary may be paid, after the appropriation for its payment has been made."
In Meyer, State Auditor, v. Clift, 31 Okla. 793, 123 P. 1042, Clift, a district court reporter, brought suit in the district court of Oklahoma county, alleging that there was due him the sum of $400 as salary, and prayed — as in the instant case — for a writ *Page 593 
of mandamus against the State Auditor. The district court granted the writ. This court reversed the judgment of the district court in an opinion written by Justice Hayes, and concurred in by the other four members of the court, including Justices Williams and Kane, who were, as was the writer of the opinion, members of the Constitutional Convention; and by reason of that fact, it may be assumed they were better qualified to say what meaning the Constitution makers intended should be ascribed to the plain language of that document involving the appropriation of public funds. In the body of that opinion the following language is used:
"If an act creating an office and fixing the salary thereof constitutes an appropriation by law, what need is there for that portion of the constitutional provision which prohibits the making of any appropriation in a general appropriation bill for any officer whose employment has not been provided and the amount of salary fixed by law prior to the enactment of any such general appropriation bill? If an office has not been established and the salary fixed by an act of the Legislature before the passage of any general appropriation bill, no appropriation to pay the salaries of such office can be made by a general appropriation bill; but it is a fair implication from the provision, if such office is established and the salary fixed by the statute, then an appropriation for the salary may be made in a general appropriation bill. This provision would be meaningless, if the mere establishment of an office and fixing the salary constituted a continuing authority for the payment of the salary out of the treasury of the state; for, in that event, there would be no need of any appropriation for such salaries, either by general bill or a separate appropriation bill."
This question was again before the court in Carter, State Auditor, v. Rathburn, 85 Okla. 251, 209 P. 944. In that case the plaintiff, Rathburn, was a clerk in the State Examiner's office. An appropriation was made by the Legislature to pay her salary, but that particular item was disapproved by the Governor. She filed suit in the district court of Oklahoma county, praying for a writ of mandamus against the State Auditor, making the same contention that the plaintiff makes in the instant case. The district court granted the writ and this court reversed the decision of that court in an opinion written by Chief Justice Harrison, who himself had been a member of the Constitutional Convention. In that opinion this language is used:
"The clerkship in question was created by chapter 260, S. L. 1917, and is yet in full force and effect. Each successive Legislature since 1917 has made an appropriation for such clerkship, and such appropriations have heretofore not been disapproved, and the fact that the Governor has disapproved the item of appropriation made by the last Legislature does not repeal the clerkship, but leaves it in full force as created by the act of 1917. To illustrate what we mean, this clerkship is provided for by statute, and if it were filled by a clerk until the convening of the next Legislature, and the next Legislature should make appropriation to pay same, which it has authority to do, the only effect it would have would be to deprive such clerk of her pay until the Legislature met and made another appropriation for her salary. The clerkship is there, created by statute, and has not been abolished, but the Governor has disapproved the item of appropriation for same, and the Constitution makes no provision by which such item may become a law, except by a repassage, as provided in section 11, supra."
In this opinion also Chief Justice Harrison used the following language:
"The power to make appropriations for which the public must pay the taxes is one of the most sacred rights delegated to legislative bodies, and the law prescribes the exact manner in which such appropriations may be made, and the courts shouldjealously guard against straining the provisions of law inorder to make an appropriation valid."
The Legislature not only failed to make the appropriation for salaries of the Conservation Commission beyond June 30, 1936, but it also failed to make any other appropriation for the use of that commission, and it seems most absurd for the Legislature to have considered that the salaries of the commission were automatically appropriated and then failed to make appropriations for any additional expenses, and thus leave the commissioners occupying the positions and drawing salaries without an appropriation, to even buy a postage stamp, until the Legislature should coonvene six months hence. It seems more logical to assume that the Legislature had in mind that the people themselves, before the expiration of June 30, 1936, would give expression, at the polls, as to whether they desired to continue the Conservation Commission in force and whether they would appropriate funds for salaries and maintenance of the commission; and it appears in the record, as well as being a matter of common knowledge, that the people did so express themselves and rejected the proposed amendment to the law and the appropriation for the support of the commission by a vote of a majority of more than 65,000.
Therefore, in view of the fact that the Legislature, the peoples' representatives, *Page 594 
failed to make the appropriation, and the people themselves, by their votes, refused to make the appropriation, I am unwilling, in the absence of any law making it my mandatory duty to do so, to hold that they did so intend, and must decline to assume any part of that responsibility. The majority opinion is predicated upon the decisions of this court in Edwards v. Carter,167 Okla. 287, 29 P.2d 610, and State ex rel. Telle v. Carter,170 Okla. 50, 39 P.2d 134. As stated in Mr. Justice Gibson's dissenting opinion filed herein, it appears to me that these decisions may be distinguished from the case at bar, but if they cannot be so distinguished, then they are in conflict, as I view it, with former opinions of this court hereinabove cited. If they are in conflict with former decisions of this court, it may be said that they, being the latest expressions of this court, are binding upon us and it is our duty to follow them. I cannot do so, however, without voicing my opposition and registering my disapproval, and I therefore most respectfully dissent.